         Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x
                                                       :
 UNITED STATES OF AMERICA                              :
                                                       :
                    - v. -                             :            S1 19 Cr. 373 (PGG)
                                                       :
 MICHAEL AVENATTI,                                     :
                                                       :
                            Defendant.                 :
                                                       :
 ----------------------------------------------------- x


           REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF THE
                    GOVERNMENT’S MOTIONS IN LIMINE




                                                           GEOFFREY S. BERMAN
                                                           United States Attorney
                                                           Southern District of New York


Matthew D. Podolsky
Daniel C. Richenthal
Robert B. Sobelman
Assistant United States Attorneys

- Of Counsel -
            Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 2 of 32




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1
ARGUMENT .................................................................................................................................. 3
I.       The Government’s Motion In Limine Concerning the Defendant’s Alleged Advice-of-
         Counsel Defense Should Be Granted in its Entirety ............................................................ 3
          A. The Defendant Should Be Ordered Promptly to Provide Written Notice and Discovery
             Concerning Any Alleged Advice-of-Counsel Defense ............................................... 3
          B. The Defendant Should Be Precluded From Offering Argument—Including in His
             Opening Statement, If Any—Concerning an Alleged Advice-of-Counsel Defense
             Unless and Until He Establishes an Admissible Factual Basis for the Elements of the
             Defense ........................................................................................................................ 8
          C. The Defendant Should Be Precluded From Otherwise Offering Argument—Including
             in His Opening Statement, If Any—Or Evidence Suggesting He Is Not Guilty Because
             Attorney-1 Purportedly “Approved” of the Lawfulness of the Defendant’s Conduct 8
II.      Evidence or Argument Concerning the Defendant’s Allegation that the Charges Against
         Him Are Politically Motivated, That He Was Unfairly Singled Out, and/or That He Was
         Charged in “Haste” Should Be Precluded .......................................................................... 13
III.     Evidence or Argument Concerning Whether the Defendant’s Conduct Can or Should Be
         Dealt With Solely as an Administrative or Civil Matter Should Be Precluded ................. 16
IV.      Evidence or Argument Concerning Whether the Charges in This Case Are
         Unconstitutionally Vague Should Be Precluded ................................................................ 17
V.       Evidence or Argument Concerning the Government’s Charging Decisions with Respect to
         Others Should Be Precluded............................................................................................... 17
VI.      Evidence or Argument Concerning the Defendant’s Prior Commission of Good Acts and/or
         Failure to Commit Other Bad Acts Should Be Precluded .................................................. 20
VII.     Evidence or Argument Concerning Whether Other Threatened or Actual Civil Lawsuits
         Have Achieved Positive Things for Clients or Society Should Be Precluded ................... 21
VIII. Evidence or Argument Concerning Whether Nike Engaged in Misconduct, of Which the
      Defendant Was Unaware at the Time of the Defendant’s Charged Actions, Should Be
      Precluded ............................................................................................................................ 22
IX.      Evidence or Argument Concerning Whether Client-1’s Potential Legal Claims Had Value,
         and/or the Cost of an Internal Investigation, Without a Connection to the Defendant’s
         Contemporaneous Knowledge, Should Be Precluded ........................................................ 25
X.       Proffered Out-of-Court Statements Made by Attorney-1 to the Government After the
         Defendant Was Arrested Are Inadmissible ........................................................................ 25
           Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 3 of 32



XI.      The Defendant Should Be Precluded from Offering Expert Testimony Regarding What Is
         “Reasonable” ...................................................................................................................... 26
CONCLUSION ............................................................................................................................. 26




                                                                      ii
          Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 4 of 32



                                            TABLE OF AUTHORITIES

CASES

Bourjaily v. United States, 483 U.S. 171 (1987) ............................................................................ 3

Howard v. SEC, 376 F.3d 1136 (D.C. Cir. 2004) ......................................................................... 12

SEC. v. Tourre, 950 F. Supp. 2d 666 (S.D.N.Y. 2013)....................................................... 8, 10, 12

Tagliaferri v. United States, Nos. 17 Civ. 3026 (RA) (GWG), 13 Cr. 115 (RA), 2018 WL
  3752371 (S.D.N.Y. Aug. 8. 2018) ............................................................................................ 11

United States v. Benedetto, 571 F.2d 1246 (2d Cir. 1978) ........................................................... 22

United States v. Berg, 710 F. Supp. 438 (E.D.N.Y. 1989) ............................................................. 7

United States v. Bilzerian, 926 F.2d 1285 (2d Cir. 1991)............................................................. 10

United States v. Blagojevich, 794 F.3d 729 (7th Cir. 2015) ......................................................... 10

United States v. Borello, 766 F.2d 46 (2d Cir. 1985) ................................................................... 23

United States v. Brooks, No. 08 Cr. 35 (PKL), 2008 WL 2332371 (S.D.N.Y. June 4, 2008) ........ 3

United States v. Colasuonno, 697 F.3d 164 (2d Cir. 2012) ...................................................... 3, 13

United States v. Crowder, 325 F. Supp. 3d 131 (D.D.C. 2018)................................................ 3, 10

United States v. Ebbers, 458 F.3d 110 (2d Cir. 2006) .................................................................. 20

United States v. Fazio, No. 11 Cr. 873 (KBF), 2012 WL 1203943 (S.D.N.Y. Apr. 11, 2012) .... 22

United States v. Harvey, 991 F.2d 981 (2d Cir. 1993).................................................................. 23

United States v. Hatfield, No. 06 Cr. 550 (JS), 2010 WL 183522 (E.D.N.Y. Jan. 8, 2010)........... 3

United States v. Impastato, 543 F. Supp. 2d 569 (E.D. La. Mar. 25, 2008) ................................... 4

United States v. Jackson, 180 F.3d 55, 66 (2d Cir. 1999) ........................................................... 22

United States v. Jackson, 196 F.3d 383 (2d Cir. 1999) ................................................................ 22

United States v. Jamil, 707 F.2d 638 (2d Cir. 1983) .................................................................... 24

United States v. Kaplan, 490 F.3d 110 (2d Cir. 2007).................................................................... 6


                                                               iii
            Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 5 of 32



United States v. Knox, 687 F. App’x 51 (2d Cir. 2017)................................................................ 15

United States v. Korogodsky, 4 F. Supp. 2d 262 (S.D.N.Y. 1998) ............................................... 24

United States v. Meyerson, 18 F.3d 153 (2d Cir. 1994)................................................................ 20

United States v. Muse, No. 06 Cr. 600 (DLC), 2007 WL 1989313 (S.D.N.Y. July 3, 2007) ....... 10

United States v. Oldbear, 568 F.3d 814 (10th Cir. 2009) ............................................................... 7

United States v. Paul, 110 F.3d 869 (2d Cir. 1997) .................................................................... 3, 5

United States v. Regan, 103 F.3d 1072 (2d Cir. 1997). ................................................................ 13

United States v. Sabir, No. S4 05 Cr. 673 (LAP), 2007 WL 1373184 (S.D.N.Y. May 10, 2007) . 3

United States v. Saldarriaga, 204 F.3d 50 (2d Cir. 2000) ............................................................ 16

United States v. Scali, No. 16 Cr. 466 (NSR), 2018 WL 461441 (S.D.N.Y. Jan. 18, 2018) ...... 3, 5

United States v. Scarpa, 897 F.2d 63 (2d Cir. 1990). ................................................................... 21

United States v. Schatzle, 901 F.2d 252 (2d Cir. 1990) ................................................................ 26

United States v. Scully, 877 F.3d 464 (2d Cir. 2017).................................................................... 11

United States v. Scully, No. 14 Cr. 208 (ADS), 2015 WL 5826493 (E.D.N.Y. Oct. 6, 2015) ....... 3

United States v. Stewart, No. 03 Cr. 717 (MGC), 2004 WL 113506 (S.D.N.Y. Jan. 26, 2004) .. 14

United States v. Villegas, 899 F.2d 1324 (2d Cir. 1990) ................................................................ 5

OTHER AUTHORITIES

Order, United States v. Percoco, No. 16 Cr. 776 (VEC) (Nov. 2, 2017) (Dkt. No. 351) ............... 3

Sand et al., Modern Federal Jury Instructions, Instr. 4-4 ............................................................ 16

RULES

Fed. R. Evid. 103(d) .................................................................................................................... 5, 8

Fed. R. Evid. 401 .......................................................................................................................... 13

Fed. R. Evid. 402 .......................................................................................................................... 13


                                                                      iv
            Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 6 of 32



Fed. R. Evid. 403 .......................................................................................................................... 14




                                                                      v
         Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 7 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------- x
                                                       :
 UNITED STATES OF AMERICA                              :
                                                       :
                    - v. -                             :       S1 19 Cr. 373 (PGG)
                                                       :
 MICHAEL AVENATTI,                                     :
                                                       :
                            Defendant.                 :
                                                       :
 ----------------------------------------------------- x

                                     PRELIMINARY STATEMENT

        The Government respectfully submits this reply memorandum of law (1) in further support

of the Government’s supplemental motion in limine regarding the defendant’s proffered advice-

of-counsel defense (Dkt. No. 104), and in response to the defendant’s opposition to that motion

(“Def. AC Opp’n”) (Dkt. No. 107); and (2) in further support of the Government’s initial motions

in limine (“Gov’t MIL”) (Dkt. No. 96), and in response to the defendant’s opposition to those

motions (“Def. MIL Opp’n”) (Dkt. No. 109).

        Over the course of a short period in March 2019, the defendant, having obtained from a

client (“Client-1”) certain confidential information that was potentially embarrassing and harmful

to a publicly-traded company, NIKE, Inc. (“Nike”), threatened to hold a press conference to

publicize the information that he had been given by his client at a commercially sensitive time for

Nike. (S1 Indictment ¶¶ 1, 9, 11(a)-(b), 11(f), 13(c), 13(f), 14(a), 14(e)-(f), 15.) The defendant,

without informing his client, let alone with his client’s consent, then told representatives of Nike

that he would both decline to hold that press conference and would cause his client to settle

potential contract claims that his client might have only if Nike quickly agreed either to pay him—

the defendant—and a colleague (“Attorney-1”) a minimum of $15 million ($12 million up front)
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 8 of 32



as purported “fees” for an “internal investigation” or to make a one-time payment to him—the

defendant—of $22.5 million. (S1 Indictment ¶¶ 1, 10, 11(c)-(e), 13(a)-(c), 14(a)-(d), 14(g).)

When Nike representatives asked why Nike could not simply resolve any legal claims by paying

Client-1 in settlement of Client-1’s potential claims, the defendant responded that he did not think

it made sense for Nike to pay Client-1 an “exorbitant sum of money . . . in light of his role in this.”

(S1 Indictment ¶ 14(b).) These threats and statements were audio- and video-recorded. (S1

Indictment ¶¶ 1, 13, 14.)

       The defendant does not meaningfully engage with these allegations in his oppositions.

Instead, he spends the bulk of the “overview” section of his principal opposition focusing on

something else—alleged misconduct of Nike and actions of others of which he was not

contemporaneously aware. (Def. MIL Opp’n 1-11.) The defendant asserts that such a lengthy

recitation of alleged facts is necessary to provide a “complete picture.” (Id. at 1.) It is not. This

is an individual criminal case, not a civil lawsuit against a company. Nor is it proper to present to

the jury the defendant’s hyperbolic and baseless allegations of government misconduct in bringing

this individual criminal case. Many of the defendant’s arguments may be dismissed on either or

both of these grounds. The remainder fail on the merits.




                                                  2
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 9 of 32



                                            ARGUMENT

  I.    The Government’s Motion In Limine Concerning the Defendant’s Alleged Advice-of-
        Counsel Defense Should Be Granted in its Entirety

        A. The Defendant Should Be Ordered Promptly to Provide Written Notice and
           Discovery Concerning Any Alleged Advice-of-Counsel Defense

        In his opposition to the Government’s supplemental motion in limine, the defendant

either entirely ignores or concedes that:

   •    Multiple courts, both in this district and elsewhere, have ordered a defendant to
        provide written notice and discovery concerning an advice-of-counsel defense.
        See, e.g., United States v. Scali, No. 16 Cr. 466 (NSR), 2018 WL 461441, at *8
        (S.D.N.Y. Jan. 18, 2018); United States v. Crowder, 325 F. Supp. 3d 131, 138
        (D.D.C. 2018); United States v. Hatfield, No. 06 Cr. 550 (JS), 2010 WL 183522,
        at *13 (E.D.N.Y. Jan. 8, 2010); see also Order, United States v. Percoco, No. 16
        Cr. 776 (VEC) (Nov. 2, 2017) (Dkt. No. 351).

    •   Multiple courts, both in this district and elsewhere, have ordered preliminary
        hearings to explore the validity and contours of a proffered defense, including an
        advice-of-counsel defense, before trial. See, e.g., United States v. Scully,
        No. 14 Cr. 208 (ADS), 2015 WL 5826493, at *1 (E.D.N.Y. Oct. 6, 2015); see
        generally United States v. Paul, 110 F.3d 869, 871 (2d Cir. 1997).

    •   The defendant bears the burden of demonstrating the admissibility of evidence that
        he intends to offer. See, e.g., Bourjaily v. United States, 483 U.S. 171, 175 (1987);
        United States v. Brooks, No. 08 Cr. 35 (PKL), 2008 WL 2332371, at *1 (S.D.N.Y.
        June 4, 2008); United States v. Sabir, No. S4 05 Cr. 673 (LAP), 2007 WL 1373184,
        at *6 (S.D.N.Y. May 10, 2007).

   •    Where a defendant fails to establish an admissible basis for each of the several strict
        requirements for an advice-of-counsel defense, he neither is entitled to a jury
        instruction on the defense nor may he argue or suggest that he has such a defense.
        See, e.g., United States v. Colasuonno, 697 F.3d 164, 181 (2d Cir. 2012); United
        States v. Quinones, 417 F. App’x 65, 67 (2d Cir. 2011); United States v. Atias,
        No. 14 Cr. 403 (DRH), 2017 WL 563978, at *3 (E.D.N.Y. Feb. 10, 2017).

    •   Attorney-1 was not retained or serving as counsel to the defendant in connection
        with this matter—and there is, in any event, no evidence that the defendant, before
        engaging in the charged conduct, sought the advice of Attorney-1 regarding the
        lawfulness of the charged conduct, received such advice, and followed it.




                                                  3
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 10 of 32



    •   It is, at the very least, unclear whether advice-of-counsel is a legal defense to an
        extortion charge. See United States v. Impastato, 543 F. Supp. 2d 569, 576-79 (E.D.
        La. Mar. 25, 2008).

        Notwithstanding the foregoing, and that trial is scheduled to commence in approximately

two weeks, the defendant asks this Court to deny the Government’s request for notice (and

discovery, if any), or a preliminary hearing, concerning the defendant’s proffered advice-of-

counsel defense on two separate grounds. Neither has merit.

        First, the defendant asserts that notice is not required. (Def. AC Opp’n 6-7. 1) That is a

red herring. As the defendant acknowledges (id. at 6), the Court has authority to order notice, and

courts in similar circumstances have done so. And although the defendant entirely ignores it, it is

indisputable that this Court also has authority to order a preliminary hearing, and courts in similar

circumstances have done so. The question is whether the Court should order notice and/or a

hearing here—and for the reasons described at length in the Government’s opening brief (Dkt. No.

104), and discussed below, the answer to that question is yes.

        Second, the defendant asserts that notice is “unnecessary in light of the disclosures already

made.” (Def. AC Opp’n 8.) That is demonstrably false. Indeed, the defendant’s position with

respect to advice-of-counsel has markedly shifted more than once, and still appears to be shifting.

As explained in the Government’s opening brief, the defendant initially advised the Government

that he did not intend to advance an advice-of-counsel defense, and in particular, did not intend to

advance such a defense based on any interactions between Attorney-1 and the defendant. Then,

in his Requests to Charge (Dkt. No. 97), the defendant asked for an advice-of-counsel instruction

(albeit in flawed form), or in the alternative, a “Good Faith Engagement of Counsel” instruction



1
        The defendant’s opposition does not contain page numbers. The numbers cited herein are
the numbers at the top of the page imprinted by the ECF system, i.e., page 6 is the sixth page of
the defendant’s filing (which is the fifth page after the cover).

                                                 4
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 11 of 32



(which appears to be an invention of the defendant). Now, the defendant seems to have abandoned

any pretense of being able to establish an advice-of-counsel defense. He simply states, without

elaboration, “should the Court determine that the evidence offered at trial is insufficient to merit

an ‘advice of counsel’ instruction of the formalistic type discussed in Scully, the Court will not

give that instruction.” (Def. AC Opp’n 9.) That is a tautology. The defendant should not be

permitted to avoid notice and/or a preliminary hearing by advocating, without analysis, for a “wait

and see” approach.

       While the defendant is entitled to shift strategy, and may in certain circumstances be

entitled to do so without advising the Government or the Court, he is not entitled to offer evidence

or argument in support of a legally invalid defense or to obscure his intentions in a manner that

prevents the Court from exercising its responsibility to “conduct [the] jury trial so that inadmissible

evidence is not suggested to the jury by any means,” Fed. R. Evid. 103(d). On the contrary, courts

have authority to order pretrial notice or preliminary hearings precisely to effectuate this important

responsibility. See, e.g., Scali, 2018 WL 461441, at *8 (ordering notice); see also Paul, 110 F.3d

at 871 (“[I]t is appropriate for a court to hold a pretrial evidentiary hearing to determine whether a

defense fails as a matter of law.”); United States v. Villegas, 899 F.2d 1324, 1343 (2d Cir. 1990)

(“no proper interest of the defendant would be served by permitting his legally insufficient

evidence to be aired at trial, and interests of judicial economy suggest that the jury should not be

burdened with the matter”).

       Indeed, it appears from his opposition that, absent a clear ruling before trial from this Court,

the defendant intends to do what he is not permitted to do: (1) offer evidence and argument,

including in his opening statement, concerning Attorney-1, including Attorney-1’s background,

without any admissible evidentiary connection to the defendant’s contemporaneous knowledge,



                                                  5
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 12 of 32



much less to a communication in which Attorney-1 provided his view to the defendant of the

lawfulness of the defendant’s conduct before the defendant engaged in that conduct (Def. AC

Opp’n 2, 8); (2) argue that Attorney-1 must have been subjectively “comfortable” with the

defendant’s conduct, devoid of any admissible evidentiary link between such alleged comfort and

the defendant’s alleged contemporaneous belief that he was not acting wrongfully (id. at 8); and

(3) ask the jury to acquit the defendant based on the proposition that because Attorney-1 either

contemporaneously had, or has since expressed to the Government, a “belief” that the portion of

the defendant’s conduct with which Attorney-1 was involved “was lawful,” the defendant’s own

“state of mind” must have been the same for both that conduct and the portion with which

Attorney-1 was not involved (id. at 5, 8).

        The defendant offers no support for the proposition that he may defend himself at trial

merely by arguing to the jury that another person—Attorney-1, who is not on trial—allegedly

subjectively did not believe that the scheme, at least in part, was wrongful. That is particularly

true given that (a) Attorney-1 never met or spoke with Client-1, much less was provided with a

full understanding of Client-1’s goals and rendered advice to the defendant about the lawful way

to achieve them, and (b) Attorney-1 had knowledge of the defendant’s communications with

Client-1 only to the extent that the defendant chose to describe them (which he did not). 2 See

United States v. Kaplan, 490 F.3d 110, 122 (2d Cir. 2007) (holding district court erred in admitting



2
        Attorney-1 also did not go to the planned third meeting between the defendant and Nike
representatives, which is inconsistent with the defendant’s theory that Attorney-1 was fully
“comfortable.” Indeed, as is reflected in documents provided in discovery, Attorney-1 has advised
the Government, in sum, that he did not intend to attend that meeting because he was not
comfortable with the defendant’s conduct. See infra Part V. The defendant also omits that, again
as is reflected in documents provided in discovery, Attorney-1 has advised the Government that
the defendant made statements concerning Client-1 that independent evidence has demonstrated
were false. See id. (describing Attorney-1’s expressed view of the defendant’s conduct, which was
not that it was proper).

                                                 6
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 13 of 32



evidence of one person’s knowledge to show defendant’s knowledge, expressing doubt that

evidence was relevant, and explaining that, in any event, it should have been precluded under

Federal Rule of Evidence 403 because it “required [the jury] to draw a series of inferences,

unsupported by other evidence,” yet was offered on “the ultimate issue in the case”); see also, e.g.,

United States v. Oldbear, 568 F.3d 814, 821 (10th Cir. 2009) (affirming preclusion of evidence in

embezzlement case as to how persons other than defendant used funds because “only [the

defendant’s] actions and state of mind were material to her guilt”); United States v. Berg, 710 F.

Supp. 438, 445 (E.D.N.Y. 1989) (testimony concerning the “custom of other arms dealers in

complying with arms export laws” precluded on the ground that such evidence was irrelevant to

the state of mind of defendants), aff’d in part, rev’d in part on other grounds sub nom. United

States v. Schwartz, 924 F.2d 410 (2d Cir. 1991).

       Nor does the defendant seriously argue that his proposed advice-of-counsel or “Good Faith

Engagement of Counsel” instructions are proper. Nonetheless, he suggests that he will use the

foregoing and other alleged facts to argue that he has an advice-of-counsel defense. Indeed,

tellingly, he does not even commit not to use terms that he appears to agree he cannot properly use

without first establishing an admissible basis for the defense. (See Def. AC Opp’n 9.) In short,

the defendant appears to intend fully to present evidence and/or argument that is highly “likely to

mislead the jury,” Atias, 2017 WL 563978, at *3, into thinking that the defendant has a defense

that the law says he does not have. He appears to intend, in sum, to seek to give himself “the




                                                 7
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 14 of 32



essential benefits of an advice of counsel defense without having to bear the burden of proving

any of the elements of the defense.” SEC v. Tourre, 950 F. Supp. 2d 666, 684 (S.D.N.Y. 2013). 3

       At a minimum, so that the Court may exercise its responsibility to ensure that “inadmissible

evidence is not suggested to the jury by any means,” Fed. R. Evid. 103(d), the defendant should

have to explain fully, either in writing or at preliminary hearing, what he intends, including what

he intends to say on this subject in this opening statement, before such evidence, or argument

grounded in such evidence, is offered in the jury’s presence.

       B. The Defendant Should Be Precluded From Offering Argument—Including in His
          Opening Statement, If Any—Concerning an Alleged Advice-of-Counsel Defense
          Unless and Until He Establishes an Admissible Factual Basis for the Elements of
          the Defense

       As noted above, the defendant appears to have abandoned any pretense of being able to

establish an advice-of-counsel defense. Accordingly, any argument in support of such a defense—

including in the defendant’s opening statement—should be precluded. See, e.g., Quinones, 417 F.

App’x at 67.

       C. The Defendant Should Be Precluded From Otherwise Offering Argument—
          Including in His Opening Statement, If Any—or Evidence Suggesting He Is Not
          Guilty Because Attorney-1 Purportedly “Approved” of the Lawfulness of the
          Defendant’s Conduct

       The defendant contends that what he seeks is “uncontroversial.” (Def. AC Opp’n 8.) If,

as the defendant suggests at the end of his opposition, he merely seeks to argue that the

Government has failed to discharge its burden based on “evidence that the governments intends to

use in its case-in-chief” (id. at 10), such as the recordings of meetings in which the defendant, in



3
        The defendant does not acknowledge this case or attempt to explain why the concern it
expressed is not applicable here. It plainly is. Indeed, what the defendant appears to intend here
is far more problematic that what the defendant in Tourre intended, although that too was
precluded. Cf. Tourre, 950 F. Supp. 2d at 684 (The defendant “argues that the presence of lawyers
is relevant to the overall context of the transaction . . . .”).

                                                 8
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 15 of 32



the presence of Attorney-1, made threats, the Government agrees that that is uncontroversial. But

as explained in the Government’s opening brief, and above, that is far from what it appears the

defendant intends. The defendant appears to intend to advance a non-defense “defense”—that is,

having failed to meet the settled requirements for the advice-of-counsel defense, to argue that he

must have acted in good faith because another lawyer, who was not aware of all pertinent facts,

much less asked to opine on the lawfulness of conduct, and who would have profited from the

scheme, purportedly “approved” of or did not timely object to certain of the defendant’s conduct

(Def. Requests to Charge, No. 43(C)). That “defense” has no basis in fact or law, would be highly

confusing to the jury, and should be precluded.

       The defendant asserts that the evidence is expected to show that Attorney-1 was “presen[t]”

and “participat[ed” in what the defendant misleadingly terms “negotiations.” (Def. AC Opp’n 8.)

But this does not mean that the defendant may introduce otherwise irrelevant, misleading, or

confusing evidence concerning, for example, Attorney-1’s background or reputation (id. at 2, 8),

or that Attorney-1 “represented [the defendant] in several legal matters, including one at the time

of the events charged in the Indictment” (id. at 2). A lay jury cannot reasonably be expected to

view such evidence as anything other than a suggestion—which is false—that the defendant

retained Attorney-1 to represent him or was otherwise relying on Attorney’s legal advice in

connection with this matter too or that the jury should defer to the insinuated (but not actual)




                                                  9
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 16 of 32



approval of an attorney rather than itself apply the law as instructed by this Court to the facts of

this case. See Tourre, 950 F. Supp. 2d at 684. 4

       Nor does Attorney-1’s presence at or limited participation in certain meetings render

inapplicable the foundational principle that evidence that bears no rational connection to a

defendant’s contemporaneous knowledge or intent cannot be offered to prove or disprove that

knowledge or intent. The defendant asserts, without apparent limitation, that “whether or not [the

defendant] testifies, he is entitled to adduce evidence and offer argument that [Attorney-1]’s

statements and conduct were plainly indicative of [Attorney-1’s] belief that their joint conduct was

lawful.” (Def. AC Opp’n 8.) The Government is unaware of any authority for this broad

proposition, and the defendant offers none. To the extent that the defendant intends to suggest to

the jury, even without saying so directly, that it must effectively find that Attorney-1 was guilty to

find the defendant guilty, that is not the law. See, e.g., United States v. Muse, No. 06 Cr. 600

(DLC), 2007 WL 1989313, at *22 (S.D.N.Y. July 3, 2007), aff’d, 369 F. App’x 242 (2d Cir. 2010).




4
        The defendant notably omits what the matters in which Attorney-1 represented him were
about. To the Government’s knowledge, none involved anything like this case. Nor has the
defendant agreed to waive privilege with respect to these matters, such that the Government could
probe their relevance and the Court could make an informed ruling on their admissibility. See,
e.g., United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991) (“[a] defendant may not use
the privilege to prejudice his opponent’s case or to disclose some selected communications for
self-serving purposes”); Crowder, 325 F. Supp. 3d at 138 (“even otherwise-privileged
communications that defendants do not intend to use at trial, but that are relevant to proving or
undermining the advice-of-counsel defense, are subject to disclosure in their entirety” (emphasis
in original)) The defendant also omits that, at the pertinent time, he had retained or had access to
other counsel, including one from whom the Government understands he sought advice concerning
ethical or professional responsibility matters on other occasions—yet the defendant does not
suggest that he sought advice regarding the conduct in this case from this or any other counsel
who, unlike Attorney-1, would not profit from the defendant’s scheme. Cf. United States v.
Blagojevich, 794 F.3d 729, 742 (7th Cir. 2015) (“Having asserted that he consulted with counsel
[without making out an advice-of-counsel defense], Blagojevich opened the door to evidence that
he had other lawyers too yet was keeping mum about what they told him.”).

                                                   10
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 17 of 32



       The cases that the defendant cites, without analysis, are not to the contrary. In the passage

in Atias cited by the defendant (Def. AC Opp’n 10), the district court simply ruled that out-of-

court statements offered for the listener’s state of mind were not inadmissible hearsay. 2017 WL

563978, at *4-5. And then, in a passage omitted by the defendant, the court held that, given

concerns about what these statements might mean or how they might be understood by the jury,

“no mention of any such items shall be made in the presence of the jury unless the Court decides,

following argument outside their presence, that the proffer passes muster under Rule 403.” Id. at

*5. That is the opposite of what the defendant here seeks. Similarly, the passage in United States

v. Scully, 877 F.3d 464 (2d Cir. 2017), cited by the defendant (Def. AC Opp’n 10) merely explained

that an out-of-court statement offered for the listener’s state of mind is not hearsay. Scully, 877

F.3d at 474. That is not the basis for the Government’s concern here. And the defendant omits

that, in the same decision, the Second Circuit described the requirements for an advice-of-counsel

defense in a manner that bears no resemblance to the defendant’s proposed “Good Faith

Engagement of Counsel” instruction. See id. at 478.

       The defendant correctly notes (Def. AC Opp’n 10) that, in Tagliaferri v. United States,

Nos. 17 Civ. 3026 (RA) (GWG), 13 Cr. 115 (RA), 2018 WL 3752371, at *3 (S.D.N.Y. Aug. 8.

2018), a Report and Recommendation concerning a post-trial Section 2555 claim, the court noted

that the district court had permitted the defendant at trial to elicit that “attorneys were involved in

the transactions.” But the Report and Recommendation does not analyze whether this was proper,

and subsequently provides the settled requirements for an advice-of-counsel defense, which, again,

bears no resemblance to defendant’s proposed “Good Faith Engagement of Counsel” instruction.

See id. at *19. In any event, there is no question here that, as discussed above, the jury will know

that Attorney-1 was “involved” in certain meetings.



                                                  11
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 18 of 32



       Finally, the defendant cites Howard v. SEC, 376 F.3d 1136, 1147 (D.C. Cir. 2004), in

which the court reviewed a Securities and Exchange Commission order sanctioning an individual

for violating securities laws. (Def. AC Opp’n 10.) The defendant suggests that this case supports

his view that a defendant need not establish an admissible basis for the requirements of the advice-

of-counsel defense to advance such a defense, including by arguing to the jury that he relied on

counsel. (See id.) That is wrong for multiple reasons. As an initial matter, it is not what Howard

says. The civil defendant in Howard was contesting sanctions premised on a recklessness theory,

in which an administrative law judge had disregarded all evidence of the involvement of lawyers

on the ground that the defendant did not have a true advice-of-counsel defense. Howard, 376 F.3d

at 1146-47. The court reversed, explaining that the manner in which lawyers were involved was

“a relevant consideration” given the applicable legal standard. Id. at 1147.

       Here, by contrast, the Government is not seeking to preclude the defendant from offering

evidence that Attorney-1 was present or spoke at certain meetings, facts that are not in dispute.

The Government is seeking to preclude the defendant from introducing irrelevant, confusing, and

misleading facts about Attorney-1 and the defendant’s prior relationship with Attorney-1, and to

make arguments contrary to law before a lay jury, not an administrative law judge. The risk of

juror confusion and unfair prejudice to the Government from what the defendant appears to intend

is substantial. See, e.g., Tourre, 950 F. Supp. 2d at 684 (explaining that a “lay jury” cannot

reasonably be expected to understand and accept the “fine-grained distinction” between advice-

of-counsel and the good faith defense offered by the defendant). In any event, to the extent that

one could read Howard as standing for the proposition that, in a criminal jury trial, a defendant

may introduce any and all evidence concerning an uncharged lawyer’s background, reputation,

and/or presence, and may offer any and all arguments concerning the same, irrespective of whether



                                                12
         Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 19 of 32



the defendant has an admissible basis for all of the requirements of the advice-of-counsel defense,

that is not the law in this circuit. See, e.g., Colasuonno, 697 F.3d at 181; Quinones, 417 F. App’x

at 67.

 II.     Evidence or Argument Concerning the Defendant’s Allegation That the Charges
         Against Him Are Politically Motivated, That He Was Unfairly Singled Out, and/or
         That He Was Charged in “Haste” Should Be Precluded

         The defendant contends, as he did at the December 17, 2019 conference, that “it is relevant

whether Nike lawyers believed that cooperating against a high-profile person against whom the

leader of the Executive Branch had expressed disdain—as opposed to any other lawyer—would

inure to the benefit of their client Nike in the continuing NCAA criminal investigation.” (Def.

MIL Opp’n 11.) The defendant offers no support for the asserted admissibility of this purported

belief on the part of Nike’s lawyers. Indeed, the defendant provides no explanation whatsoever

for how a purported belief by a victim’s lawyers that a prosecutor’s office might be interested in

investigating the crimes of a particular individual makes any fact in the case, let alone a fact of

consequence for the jury, more or less likely, as is required for evidence to be relevant and thus

admissible. Fed. R. Evid. 401, 402. If this issue bore any conceivable relevance whatsoever, it

would be to a selective or vindictive prosecution claim, but that is not a claim for the jury. See,

e.g., United States v. Regan, 103 F.3d 1072, 1082 (2d Cir. 1997).

         Nor does the defendant even attempt cogently to explain how Nike’s lawyers’ alleged

views of the interest of any particular member of the Government in prosecuting a particular case

could shed light on the credibility of those lawyers as witnesses at trial, much less how a lay jury

could be expected to understand and follow the purportedly limited purpose for which the

defendant seeks to offer “testimony” showing the alleged “personal animus between President

Trump and Mr. Avenatti” and that the United States Attorney allegedly “was closely aligned with

President Trump.” (Def. MIL Opp’n 11.) Such testimony, and any related argument, would be

                                                 13
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 20 of 32



both irrelevant and improper, in any form. All that could possibly be achieved through such a line

of cross-examination, direct testimony, or innuendo would be to suggest baselessly to the jury

some nefarious or political motivation on behalf of someone in the Government—something of no

pertinence whatsoever to the guilt or innocence of the defendant and with no proper place at trial.

See, e.g. United States v. Stewart, No. 03 Cr. 717 (MGC), 2004 WL 113506, at *1 (S.D.N.Y. Jan.

26, 2004) (granting motion to preclude defendant from “presenting arguments or evidence that

would invite the jury to question the Government’s motives in investigating and indicting [the

defendant], as opposed to other individuals who may also have committed the crimes charged or

similar crimes.”); id. at *2 (“Any characterization of the securities fraud charge in Count Nine as

‘novel’ is irrelevant to the jury’s consideration of the indictment in this case. The defense may not

argue or present evidence to the jury that tends to show that this count is an unusual or

unprecedented application of the securities laws.”).

        Moreover, even if one were to assume some theoretical relevance to what the defendant

seeks, it should be precluded under Rule 403. To demonstrate the falsity of the defendant’s theory

of alleged political persecution, the Government would have no choice but to offer evidence of,

among other things, the multiple other criminal cases against him, including one in another district.

The defendant would likely respond by attacking the propriety of those prosecutions too—and trial

about a discrete set of events would quickly devolve into something far more complicated, lengthy,

and confusing. Rule 403 exists precisely prevent this from happening. The defendant is not

entitled to turn his criminal trial into a platform for a baseless conspiracy theory that, even if true

(and it is not), is not for the jury. Nor is the defendant entitled to seek to inject politics, in the guise

of cross-examination, into a trial that has nothing to do with politics.




                                                    14
          Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 21 of 32



          The defendant also contends that he should be able to argue that the Government charged

him “without conducting a proper and thorough investigation” because, he asserts, “[i]t is the

centerpiece of [his] defense to this charge that: a) he had broad authority from [Client-1] to handle

the initial negotiations and make a settlement demand as he saw fit (including the authority to

demand that [the defendant] lead an internal investigation of Nike), b) the two components of the

settlement demand made by [the defendant] were in furtherance of [Client-1’s] litigation

objectives, and [c)] [Client-1] would have had to approve the internal investigation arrangement

before it was finalized.” (Def. MIL Opp’n 12 (emphasis in original).) This is nonsensical.

          To the extent that there exists any admissible evidence supporting “a),” the defendant is

welcome to seek to offer such evidence at trial, but the purported “haste” with which the defendant

was charged (id.) has no relevance whatsoever as to what “authority” was previously conferred on

the defendant by his client. Similarly, with respect to “b),” the timing of the defendant’s arrest has

no possible relevance as to whether anything demanded by the defendant was “in furtherance of”

his client’s “objectives,” nor would that claim, even if true, be a legal defense. (See Gov’t Letter

dated Dec. 31, 2019 at 4-5 (Dkt. No. 111).) As to “c),” this claim also is not a legal defense (see

id. at 9-11), and, in any event, again has no discernible connection to the timing of the defendant’s

arrest.

          Of course, the defendant may, to the extent grounded in admissible evidence, argue that

the evidence at trial is insufficient to prove him guilty beyond a reasonable doubt. But the alleged

“haste” or lack of a “proper” investigation (Def. MIL Opp’n 12) is not an argument about the

weight of the evidence; rather, it is an argument about the personnel who gathered that evidence,

and thus is irrelevant, confusing, and improper. See, e.g., United States v. Knox, 687 F. App’x 51,

54-55 (2d Cir. 2017) (instructing jury that the “government is not on trial” is “appropriate” (internal



                                                  15
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 22 of 32



quotation marks omitted)); United States v. Saldarriaga, 204 F.3d 50, 52 (2d Cir. 2000) (“The

Court properly charged the jury to base its decision on the evidence or lack of evidence that had

been presented at trial, and to focus solely on whether, in light of that evidence or lack of evidence,

the jury was convinced beyond a reasonable doubt that the defendant was guilty of the crimes with

which he was charged.”). It also conflicts with the settled instruction, which the Court should give,

that law enforcement is not required to investigate a case through any particular means. See, e.g.,

Saldarriaga, 204 F.3d at 53 (“The jury correctly was instructed that the government has no duty

to employ in the course of a single investigation all of the many weapons at its disposal, and that

the failure to utilize some particular technique or techniques does not tend to show that a defendant

is not guilty of the crime with which he has been charged.”); Sand et al., Modern Federal Jury

Instructions, Instr. 4-4. The defendant should not be permitted to argue or suggest otherwise.

III.    Evidence or Argument Concerning Whether the Defendant’s Conduct Can or Should
        Be Dealt With Solely as an Administrative or Civil Matter Should Be Precluded

        The defendant first appears to accept the premise that any argument about whether his

conduct could or should have been dealt with as an administrative or civil matter is improper,

because the sole issue at trial is his guilt, see Saldarriaga, 204 F.3d at 52, but then, at the very end

of the relevant section of his opposition, states without elaboration that he may “argue that there

is a forum—a Bar proceeding—to address mere violations of ethics rules” (Def. MIL Opp’n 13).

To be sure, the jury may learn through expert testimony that such a forum exists, but any argument

that some other forum would be preferable to adjudicate the allegations here would serve no

purpose but to suggest to the jury that even if it finds that the defendant is guilty, it should acquit

because he may be punished again or should be punished in a different forum instead of this one.

That is in invitation for nullification, and should be precluded.




                                                  16
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 23 of 32



IV.    Evidence or Argument Concerning Whether the Charges in This Case Are
       Unconstitutionally Vague Should Be Precluded

       As with the foregoing motion, the defendant first appears to accept the premise that he may

not argue that the charges against him are confusing or vague, but then states a proposition at odds

with the premise. Namely, the defendant states that he “intends to argue that [Attorney-1], a

seasoned and respected criminal defense lawyer with decades of experience, actively participated

with him in every meeting and phone call, and never expressed any concerned during any of the

meetings or recorded conversations that they were crossing any line.” (Def. MIL Opp’n 14.) In

addition to being factually inaccurate, this line of argument is legally impermissible, highly

confusing, and should be precluded for the reasons set forth in Part III.C of the Government’s

Supplemental Motion in Limine (Dkt. No. 104) and above, see supra Part I.C. The argument

becomes no more proper by being couched as an argument about the Government’s allegedly

incorrect or confusing view of the law.

 V.    Evidence or Argument Concerning the Government’s Charging Decisions with
       Respect to Others Should Be Precluded

       The defendant makes clear that, notwithstanding his prior statements to the contrary, and

notwithstanding the settled law described in the Government’s opening brief and above, he intends

to attempt to place before the jury his characterization of the Government’s charging decisions.

(Def. MIL Opp’n 14-16.) The defendant asserts that he either (a) will elicit testimony on this issue

from Attorney-1 directly, or (b) if Attorney-1 invokes his constitutional right against self-

incrimination, will move for the Court to compel the Government to immunize Attorney-1 or

provide a missing witness instruction to the jury. (Id. at 15-16.) While the Government will

respond fully to any such motion if it is made, it is clear from the record that there is no legal or

factual basis for what the defendant seeks, which would only confuse and distract the jury from

the sole question before it: the defendant’s guilt.

                                                  17
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 24 of 32



       As an initial matter, the defendant’s proffer regarding Attorney-1’s statements to the

Government is profoundly self-serving and misleading. The defendant asserts that Attorney-1’s

statements to the Government were “exculpatory of” the defendant (id. at 14), and that Attorney-1

“never expressed any concern to [the defendant] that threats of a press conference or demand for

an internal investigation constitute extortion under the circumstances presented” (id. at 15). The

defendant goes on to claim that Attorney-1 “told prosecutors that it was he who had insisted on

the internal investigation of Nike.” (Id.) These assertions are wrong. Indeed, although Attorney-1

denied that he intended to extort Nike, his statements to the Government were significantly

inculpatory as to the defendant. 5

       Most notably, and contrary to the defendant’s repeated assertions (e.g., id. at 14),

Attorney-1 has advised the Government that he did express to the defendant that he was concerned

that the defendant had “crossed a[ ] line” (id.). During an in-person meeting, which was video-

recorded, between the defendant, Attorney-1, and representatives of Nike, after representatives of

Nike, at the direction of law enforcement, asked whether Nike could make a lump-sum payment

to the defendant in lieu of hiring him to conduct an internal investigation, the defendant and

Attorney-1 left the room. According to Attorney-1, at that time, Attorney-1 privately told the

defendant that the defendant must convey Nike’s offer to the defendant’s client, and that Attorney-

1 was concerned about and uncomfortable with the situation (and in particular the possibility of a

lump-sum payment with no internal investigation to follow), which Attorney-1 believed may have




5
       The defendant is aware of the statements made by Attorney-1 to the Government because
the Government produced notes and reports of those statements to the defendant.


                                                18
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 25 of 32



become extortionate. 6 According to Attorney-1, notwithstanding his expressed concern about a

lump-sum payment, the defendant returned to the conference and, on video, demanded a lump-

sum payment of $22.5 million to purchase his silence. 7

       Attorney-1 has also advised the Government that he raised his concern and lack of comfort

multiple times thereafter with the defendant, and insisted that the defendant must inform his client

(to whom Attorney-1 never spoke or otherwise communicated) of Nike’s offer, which the

defendant said he would do (but did not, as demonstrated by evidence independent of Attorney-1).

Attorney-1 has further advised that, due to his lack of comfort with the circumstances, he did not

intend to (and in fact did not) attend the March 25, 2019 meeting (immediately prior to which the

defendant was arrested), at which, the defendant had previously told Nike’s representatives, Nike

would have to agree to pay the defendant.

       In sum, Attorney-1 has told the Government that (1) he raised with the defendant the

possibility that his conduct was improper, (2) at least by a certain point, he was not comfortable

with the defendant’s conduct, and (3) he told that defendant that it was necessary to consult with

his client on these matters, which the defendant said he would do, but which independent evidence

demonstrates he did not.

       It is clear from the circumstances here that, particularly given that Attorney-1’s testimony

does not exculpate the defendant (and indeed would provide substantial inculpatory evidence), and



6
       It was only in the context of the possibility of a lump sum payment that Attorney-1 “told
prosecutors that it was he who had insisted on the internal investigation of Nike” (Def. MIL Opp’n
15)—because at the time, Attorney-1 was concerned that the lump sum payment that the defendant
requested would otherwise be extortionate.
7
       Remarkably, the defendant describes the sequence of events in which Attorney-1 told the
defendant, in substance, that he could not properly pursue a lump-sum payment as follows: “Mr.
Avenatti, after consulting with [Attorney-1], proposed a settlement amount of $22.5 million.”
(Def. MIL Opp’n 10.)

                                                19
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 26 of 32



the Government has not provided immunity to any witness in this case, there is no proper basis to

compel the Government to immunize Attorney-1. See United States v. Ebbers, 458 F.3d 110, 118-

19 (2d Cir. 2006). And for the same reasons, the defendant is not entitled to a missing witness

instruction. Indeed, the case relied on by the defendant (Def. MIL Opp’n 16) is contrary to his

argument, and makes clear that no missing witness instruction should be given. See United States

v. Meyerson, 18 F.3d 153, 158-60 (2d Cir. 1994) (other than in exceptional circumstances,

invocation of the right against self-incrimination is not a basis for a missing witness instruction).

VI.    Evidence or Argument Concerning the Defendant’s Prior Commission of Good Acts
       and/or Failure to Commit Other Bad Acts Should Be Precluded

       The defendant asserts that “to the extent that any good acts are relevant under Fed.R.Evid.

401, inextricably intertwined with the evidence, and/or necessary for the jury to understand the

complete picture of what happened in this case, [he] should not be precluded from presenting any

such evidence.” (Def. MIL Opp’n 16 (emphasis in original).) It is of course true that if evidence

relating to prior “good acts” is admissible for some other, proper purpose, and not precluded as

confusing or unfairly prejudicial or otherwise under Rule 403, the evidence may be admitted. But

the only example that the defendant provides (id. at 16-17) is not such a situation. According to

the defendant, he should be able to offer recordings of his own press conferences and interviews

because links to those recordings were contained in text messages exchanged between Client-1

and another individual. (Id. at 17.) The defendant claims that those recordings are evidence of

Client-1’s “reasons and motivations for hiring [the defendant], as opposed to a timid lawyer . . .

squarely contradict[ing] the government’s flawed theory that [Client-1] did not authorize [the

defendant] to do so” (apparently referring to the defendant’s demands for an internal

investigation). (Id.)




                                                 20
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 27 of 32



       The defendant fails to explain how these videos would demonstrate Client-1’s reasons and

motivations or how, in any event, a desire to hire a non-“timid” lawyer could plausibly support the

inference that Client-1 authorized the defendant to take any particular action, such as requiring

side payments in exchange for maintaining his silence and causing Client-1 to settle any claims he

might have. Nor does the defendant offer support for the proposition that only a “timid” lawyer

would fail to seek money for himself in return for settling or extinguishing his client’s claim(s).

       But even if there were some marginal evidentiary value to these video-clips, it would be

substantially outweighed by the confusion and unfair prejudice of focusing the jury on prior actions

of the defendant that have no bearing on this case. In any event, even if such evidence were to be

admitted on a limited basis, the defendant should be precluded from arguing that his prior press

conferences or representations demonstrate good actions or lack of criminality on any other

occasion and therefore make it less likely that he is guilty. See, e.g., United States v. Scarpa, 897

F.2d 63, 70 (2d Cir. 1990).

VII.   Evidence or Argument Concerning Whether Other Threatened or Actual Civil
       Lawsuits Have Achieved Positive Things for Clients or Society Should Be Precluded

       The defendant states that he “does not intend to present evidence of results in other

unrelated lawsuits for the purpose of showing his good character or contributions to society,” but

“intends to present evidence that he is a trial lawyer who regularly files civil lawsuits, that the

complaints he files often include claims for damages and injunctive relief, and that he often held

press conferences as part of his litigation strategy.” (Def. MIL Opp’n 17.) But it is undisputed

that the defendant is a lawyer who has filed civil suits or held press conferences in the past; indeed,

the Government expects that Client-1 and/or other witnesses will testify on direct examination that

they understood this when they hired or interacted with the defendant. It is unclear what additional

“evidence” the defendant intends to offer on this point, but if he intends to offer specific examples


                                                  21
          Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 28 of 32



 of lawsuits, as he has suggested previously to the Government, that should be precluded. The

 specific nature and content of prior lawsuits have no bearing on any fact of relevance. And even

 if they did, any modicum of relevance is far outweighed by the risk of confusion, distraction, and

 unfair prejudice caused by the defendant offering the nature and content prior lawsuits purportedly

 for an undisputed point that does not turn on such information. 8

          In short, if the defendant wishes to offer character evidence, he may do so in proper form.

 See, e.g., United States v. Benedetto, 571 F.2d 1246, 1249-50 (2d Cir. 1978); United States v.

 Fazio, No. 11 Cr. 873 (KBF), 2012 WL 1203943, at *5 (S.D.N.Y. Apr. 11, 2012), aff’d, 770 F.3d

 160 (2d Cir. 2014). He should not be permitted to do so in the guise of proving an undisputed

 point.

VIII.     Evidence or Argument Concerning Whether Nike Engaged in Misconduct, of Which
          the Defendant Was Unaware at the Time of the Defendant’s Charged Actions, Should
          Be Precluded

          As noted above, in an encapsulation of his litigation strategy, the defendant devotes the

 vast majority of allegedly factual background contained in his principal opposition to recounting

 in detail his present understanding of alleged payments made by Nike employees to amateur

 players. (Def. MIL Opp’n 1-11.) In short, as has been apparent for some time, the defendant

 intends to seek to turn his trial for extortion and honest services wire fraud into his own version of

 an exposé on payments that might have been made to amateur basketball players. Of course, these

 alleged facts, even assuming their accuracy, are irrelevant as a matter of law. United States v.

 Jackson, 196 F.3d 383, 387 (2d Cir. 1999); United States v. Jackson, 180 F.3d 55, 66, 71 (2d Cir.

 1999). Indeed, the irrelevance of the alleged evidence recited at length by the defendant is made


 8
        The admission of such evidence or arguments based on them might also open the door to
 the Government offering evidence that, contrary to a suggestion that the defendant has not
 previously acted improperly or focused on himself rather than his clients, he has repeatedly been
 accused of ethical violations and/or fraud by clients.

                                                  22
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 29 of 32



clear by a simple observation: One can assume that each and every fact asserted by the defendant

about payments made by Nike employees is true, and it would still have no bearing whatsoever as

to whether the defendant attempted to obtain another’s property, to which he had no claim of right,

through fear of economic and reputational harm. 9

       The defendant nonetheless argues that he should be able to seek to prove all of these alleged

facts on the theory that they purportedly demonstrate the bias of witnesses who work for or

represent Nike. (Def. MIL Opp’n 19-22.) But the defendant fails to provide any explanation, let

alone a persuasive one, for why admitting this alleged evidence—which does not itself prove any

criminality—provides any material proof of alleged bias beyond (1) the fact, which will be

undisputed at trial, that Nike received a subpoena in a criminal investigation, and (2) the evidence

of potential misconduct that was provided to the defendant by his client. In any event, any

marginal value offered by cross-examination or by evidence regarding purported misconduct of

which the defendant was not contemporaneously aware would be far outweighed not only by

confusion and distraction of the jury but also by the transparently improper and inflammatory

purpose for which the defendant seeks to use this evidence: focusing the jury on alleged

wrongdoing by the victim. See United States v. Harvey, 991 F.2d 981, 996 (2d Cir. 1993); United

States v. Borello, 766 F.2d 46, 59 (2d Cir. 1985); United States v. Jamil, 707 F.2d 638, 644 (2d



9
         Although the truth of the defendant’s assertions regarding these payments has no relevance
at this trial, it is also notable that the defendant acknowledges that the theory of criminal liability
in the prior criminal case concerning payments to amateur basketball players was based on “a
scheme to bribe high school basketball players to attend and play for universities that had contracts
with Adidas” (Def. MIL Opp’n 2-3), and yet fails to make a single allegation regarding evidence
that the alleged payments here constituted such illegal bribes or involved Nike-sponsored
universities, or were made with a particular and improper purpose. In short, even in his own
telling, it does not appear that the defendant ever possessed proof of criminality by anyone at Nike
(despite his repeated public allegations); he merely came into possession of alleged facts that might
be embarrassing and harmful to Nike if publicized in a particular way, including by a press
conference on the eve of a quarterly earnings call and the NCAA men’s basketball tournament.

                                                  23
        Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 30 of 32



Cir. 1983); see also United States v. Korogodsky, 4 F. Supp. 2d 262, 265-66 (S.D.N.Y. 1998) (“It

is no defense that the victims of the fraud may have been engaged in some misconduct” and

therefore “possible misconduct of the victim [is] not relevant . . . .”). This is particularly true since

the bulk of the defendant’s statements to the very witnesses whom the defendant seeks to impeach

were recorded. Whether these witnesses had or have an incentive to “cooperate against [the

defendant]” (Def. MIL Opp’n 22) is largely beside the point.

        Moreover, as explained in the Government’s opening brief (Gov’t MIL 17-18), were the

defendant to succeed in turning his individual criminal trial into a civil case against Nike on a

theory that such a civil case purportedly demonstrates certain witnesses’ alleged bias, the

Government would have to question the same witnesses, and also likely to offer additional

evidence, concerning, among other things, how a corporation responds to a subpoena, including

through formal and informal conversations with a prosecuting office, and the Government’s

charging policies and practices (both generally and with respect to corporations). These subjects

are beyond the ken of the average lay juror and the proper scope of an individual criminal trial,

would materially lengthen and complicate the trial, and are likely to prove highly confusing and

distracting. 10

        The defendant argues that he nevertheless should be able effectively to put Nike on trial

because it purportedly would corroborate his client’s claim of right. (Def. MIL Opp’n 22-23.) But

the defendant fails to explain how proof of Nike’s alleged misconduct having nothing to do with

his client has any relevance to a claim of right by his client; how, in any event, a claim of right on

the part of his client is a defense to the defendant’s own demands that he himself receive exorbitant


10
       These matters also might require one or more witnesses to decline to answer certain
questions on the ground of attorney work-product and/or attorney-client privilege, requiring
additional instructions or evidence, further lengthening and complicating the trial, and risking
substantial jury confusion.

                                                   24
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 31 of 32



payments; how documents the defendant first learned about after his arrest could possibly shed

any light on his intent at the time of his conduct; or how the probative value of this evidence, even

if relevant, could possibly justify the confusion and unfair prejudice its introduction will cause.

       Finally, the defendant contends that he should be able to offer evidence of specific

purported misconduct by Nike of which he was not aware at the time he acted because he “was

aware of the broader misconduct, even if not the specific instances of it, which justified his demand

on behalf of [his client] to root out corruption.” (Id. at 23.) This argument is a non sequitur. The

defendant fails to explain in any logical fashion how his “general” knowledge would justify

admission of evidence of “specifics” of which he was not aware. In any event, to the extent that

the defendant is asserting that he demanded to be hired to do an investigation not because his client

asked for it, but because he was aware of Nike’s alleged problem from news reports and had come

into possession of embarrassing evidence, this is simply a description of an extortion scheme and

not a legally permissible defense.

IX.    Evidence or Argument Concerning Whether Client-1’s Potential Legal Claims Had
       Value, and/or the Cost of an Internal Investigation, Without a Connection to the
       Defendant’s Contemporaneous Knowledge, Should Be Precluded

       The defendant appears to agree that evidence concerning any value of Client-1’s potential

claims or the cost of an internal investigation must be tethered to the defendant’s contemporaneous

knowledge (Def. MIL Opp’n 25-26), and therefore any evidence or argument without such a

connection should be precluded.

 X.    Proffered Out-of-Court Statements Made by Attorney-1 to the Government After the
       Defendant Was Arrested Are Inadmissible

       The defendant provides no argument whatsoever to support the admission of those

statements of Attorney-1 to the Government that the defendant previously sought to have admitted.

(See Gov’t MIL 20-25.) Instead, the defendant offers misleading and inaccurate facts, as addressed


                                                 25
       Case 1:19-cr-00373-PGG Document 118 Filed 01/05/20 Page 32 of 32



above, see supra Part V, and a request for the Court simply not to rule at this time. There is no

reason to delay a ruling on this issue, as the statements are not admissible.

XI.    The Defendant Should Be Precluded from Offering Expert Testimony Regarding
       What Is “Reasonable”

       In his opposition, the defendant contends that his “expert should be permitted to opine that

it would be reasonable for a lawyer to not inform a client about statements made by opposing

counsel in a settlement conference that do not rise to the level of a settlement offer.” (Def. MIL

Opp’n 27.) This attempt to have the defendant’s expert opine on whether particular conduct is

“reasonable” is outside the apparent expertise of the witness, is proffered without any basis in the

defendant’s notice, and appears to be an improper attempt to instruct the jury as to the propriety

of the defendant’s conduct. See United States v. Schatzle, 901 F.2d 252, 257 (2d Cir. 1990). This

proffered testimony, along with the other testimony discussed in the Government’s Motions in

Limine (at 26-29), certain of which the defendant does not defend, should be precluded.

                                         CONCLUSION

       For the foregoing reasons, the Government’s initial and supplemental motions in limine

should be granted.

Dated: New York, New York
       January 5, 2020

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:     s/ Daniel C. Richenthal
                                              Matthew D. Podolsky
                                              Daniel C. Richenthal
                                              Robert B. Sobelman
                                              Assistant United States Attorneys
                                              (212) 637-1947/2109/2616



                                                 26
